Citation Nr: 1009352	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  08-20 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether the reduction of the disability evaluation for the 
service-connected panic disorder with agoraphobia 
(hereinafter "panic disorder") from 100 percent to 50 
percent, effective April 1, 2008, was proper.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel
INTRODUCTION

The Veteran served on active duty from April 1970 to July 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2008 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire, which decreased the service 
connected panic disorder to 50 percent disabling effective 
April 1, 2008. 

The Veteran presented testimony before the Board in October 
2008.  The transcript has been associated with the claims 
folder.

The matter was previously before the Board in March 2009, 
wherein it was remanded for further development and 
adjudication.  The claim has been returned to the Board and 
is ready for appellate disposition.


FINDINGS OF FACT

1.  An August 2007 rating decision advised the Veteran that 
the 100 percent rating for panic disorder was proposed to be 
reduced.

2.  Reduction of the Veteran's disability rating for panic 
disorder from 100 percent to 50 percent was implemented, 
effective from April 1, 2008, by a January 2008 rating 
decision.

3.  The preponderance of the evidence did not support the 
reduction as the Veteran's panic disorder continued to 
produce total occupational impairment as well as severe 
impairment to the Veteran's social functioning.    




CONCLUSION OF LAW

Because the January 2008 rating decision reducing the 100 
percent schedular evaluation of the panic disorder to 50 
percent disabling was not proper, the criteria for 
restoration of a 100 percent rating for panic disorder have 
been met.  38 C.F.R. 
§§ 3.105(e), 4.130, Diagnostic Code 9412 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

The Veteran asserts that his previously assigned 100 percent 
disability rating for the service-connected panic disorder 
should be reinstated.  

The record indicates that in May 2002, the RO granted service 
connection for panic disorder and assigned an initial 10 
percent rating from August 2001.  In September 2002, the RO 
increased the disability evaluation to 30 percent effective 
from July 2002.  In March 2004, the RO awarded an increased 
50 percent rating from November 2002 and 100 percent from 
August 2003.  

In August 2007, the RO notified the Veteran that it proposed 
to reduce the evaluation from 100 percent to 50 percent.  The 
Veteran attempted to file a notice of disagreement (NOD) with 
the proposed reduction in October 2007.  He even included a 
medical statement on his behalf; however, the RO notified the 
Veteran that his NOD was premature as a final decision had 
not been rendered.  See letter dated in October 2007.  
Thereafter, in a January 2008 rating decision, the RO reduced 
the disability evaluation of panic disorder from 100 percent 
to 50 percent under 38 C.F.R. § 4.130, Diagnostic Code 9412.  
The 50 percent rating was made effective on April 1, 2008.  

A rating reduction must be based upon review of the entire 
history of the Veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  VA must ascertain, 
based upon review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Thus, in 
any rating reduction case not only must it be determined that 
an improvement in a disability has actually occurred but also 
that that improvement actually reflects an improvement in the 
Veteran's ability to function under the ordinary conditions 
of life and work.  Id.

Prior to reducing a Veteran's disability rating, VA is 
required to comply with pertinent VA regulations applicable 
to all rating-reduction cases, regardless of the rating level 
or the length of time that the rating has been in effect.  
Generally, when reduction in the evaluation of a service-
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons thereof.  The beneficiary must be 
given 60 days for the presentation of additional evidence to 
show that compensation payments should be continued at the 
present level.  38 C.F.R. § 3.105(e) (2009).  In the advance 
written notice, the beneficiary will be informed of his right 
for a pre-determination hearing, and if a timely request for 
such a hearing is received (i.e., within 30 days), benefit 
payments shall be continued at the previously established 
level pending a final determination. 38 C.F.R. § 3.105(i)(1).

Unless otherwise provided, final rating action will be taken 
and the award will be reduced or discontinued effective the 
last day of the month in which a 60-day period from the date 
of notice to the beneficiary of the final rating action 
expires. 
38 C.F.R. § 3.105(e).

In this case, the Board finds that the RO complied with the 
procedural requirements of section 3.105.  The Veteran was 
given the required notice of the proposed reduction, and the 
record reveals that the Veteran received the notice.  He was 
given the required notice of his right to a predetermination 
hearing, and he did not request such a hearing.  Moreover, 
the rating reduction was not made effective before the last 
day of the month in which a 60-day period from the date of 
notice to him.


38 C.F.R. § 3.344 provides that rating agencies will handle 
cases affected by change of medical findings or diagnosis, so 
as to produce the greatest degree of stability of disability 
evaluations consistent with the laws and VA regulations 
governing disability compensation and pension.  It is 
essential that the entire record of examination and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history. Examinations which 
are less thorough than those on which payments were 
originally based will not be used as a basis for reduction.  
Ratings for diseases subject to temporary or episodic 
improvement will not be reduced on the basis of any one 
examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated. Moreover, where 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344 (a) (2009).

However, the provisions of 38 C.F.R. § 3.344(c) specify that 
the above considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have 
not become stabilized and are likely to improve.  In this 
instance, however, the 100 percent rating in question was not 
in effect for 5 years or more, and the preceding paragraphs 
(a) and (b) do not apply, based upon a disability which has 
not become stabilized and is likely to improve.  Accordingly, 
reexaminations disclosing improvement, physical or mental, in 
these cases will warrant reduction in rating.  38 C.F.R. § 
3.344(c).

The determination in a reduction in rating case must include 
the proper application as to the standard of proof.  To 
warrant reduction in rating, it must be shown that the 
preponderance of the evidence supports the reduction itself, 
and with application of the benefit-of-the-doubt doctrine 
under 38 U.S.C.A. § 5107(b) as required.  See Brown v. Brown, 
5 Vet. App. 413, 420 (1993); Peyton, 1 Vet. App. at 286.

The inquiry into the propriety of the RO's decision to reduce 
the rating should be completed based on whether the Veteran's 
service-connected panic disorder met the substantive 
requirements for a 50 percent rating as of the reduction 
action or whether it instead best approximated in severity 
the criteria for the previously assigned 100 percent 
evaluation.  On this subject, the provisions of 38 C.F.R. 
§ 4.130, Diagnostic Code 9412 are to be applied.

Under this code section a 50 percent disability evaluation is 
assigned for mental disorders where the evidence shows 
occupational and social impairment due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.  38 C.F.R. § 4.130

A 70 percent disability evaluation is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.


In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
reduction of the rating to 50 percent was not proper and will 
grant restoration of the 100 percent rating for panic 
disorder.  

In this regard, upon VA examination in October 2003, the 
Veteran was diagnosed with alcohol dependence, panic disorder 
exacerbated by alcohol dependence and a personality disorder.  
He was assigned a Global Assessment of Functioning Scale 
Score (GAF) of 50, which according to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (DSM-IV), is indicative 
of serious symptoms.  This was based in part on the Veteran's 
inability to keep a job as well as complaints of depression, 
sleeplessness, and passive suicidal ideation.  The Veteran's 
prognosis was considered poor.  

VA outpatient treatment records dated in 2003 show the 
Veteran continued to seek treatment for panic disorder.  He 
was variously assigned GAF scores of 40 and 41, which were 
indicative of some impairment in reality testing or 
communication and serious impairment in social and 
occupational functioning. 

A June 2004 field examination revealed the Veteran did not 
like crowds and stayed home; attempts at employment were not 
successful.  At this juncture, the Board would note the 
Veteran was considered incompetent to handle disbursement of 
funds in June 2004.  This decision was confirmed in October 
2006.  It was not until the January 2008 rating decision, 
wherein the reduction was effectuated, that the Veteran was 
deemed competent, in part based on a February 2007 field 
examination.

Upon VA examination in September 2006, the Veteran's 
diagnoses were confirmed and he was assigned a GAF of 51 
indicative of moderate symptoms occurring on a daily basis.  
The examiner indicated the score was in part due to the 
Veteran's ability to interact with family members and the 
capacity to take medications if he experienced anxiety and 
panic.  The examiner indicated the Veteran could return to 
work.  Mental status examination showed the Veteran to have 
passive suicidal ideation.  He denied hallucinations.  
Thought process was logical.  Memory was commensurate with 
age.  The Veteran continued to endorse sleeplessness, low 
energy, and a lack of sex drive.  He continued to present 
with complaints of anxiety and panic.  The examiner noted the 
Veteran had difficulty driving long distances and had no 
friends.  

Upon VA examination in June 2007, the diagnoses were again 
confirmed and the Veteran was assigned a GAF score of 50, 
which was indicative of serious symptoms.  The examiner 
specifically opined the Veteran's psychiatric symptoms were 
ongoing and rendered him unemployable.  The examiner also 
indicated that the Veteran's panic disorder seriously 
affected his social functioning.  There was some impairment 
in thought process, particularly when the Veteran got into a 
high anxiety situation or when he had a panic attack.  There 
was no inappropriate behavior.  The Veteran was able to 
maintain his personal hygiene and daily responsibilities.  
Mental status examination again showed that the Veteran was 
oriented, thought process was logical, and memory was within 
normal range.  Panic was reported as occurring three to four 
times a month, manifested by shaking, cold sweats, and an 
inability to think straight.  

VA outpatient treatment records dated in December 2006 noted 
panic attacks two mornings per week.  The Veteran's speech 
was spontaneous and thought content were goal directed.  The 
Veteran was assigned a GAF score of 50, again showing serious 
symptoms.  

An October 2007 letter from Dr. SD revealed the Veteran 
suffered from panic disorder and generalized anxiety disorder 
for which he self-medicated with alcohol.  Dr.  SD opined the 
Veteran lost jobs, isolated himself, and developed a fear of 
driving as a result of his panic.   

VA outpatient treatment records dated in October 2007 show 
the Veteran indicated that panic attacks had come back.  The 
Veteran was oriented in all spheres.  He had passive suicidal 
ideation.  Insight and judgment were intact.  He was assigned 
a GAF of 44, indicative of serious impairment. 

During the Veteran's October 2008 Board hearing, he indicated 
that he last worked in 2001/2002 when he lost his job due to 
panic and anxiety attacks.  He testified that he could not 
drive as a result of panic.

An October 2008 letter from Dr. ES revealed the Veteran lost 
his job because of panic, which lead to the Veteran's 
depression and isolation.  VA outpatient treatment records 
dated in 2008 and 2009 show the Veteran continued to seek 
treatment for his panic disorder.  He was variously assigned 
GAF scores ranging from 44 in October 2007 to 49 in October 
2009, all indicative of serious symptoms or serious 
impairment in occupational or social functioning.  The 
providers noted repeated complaints of panic, anxiety, 
irritability, racing thoughts, depression, and sleepless.  In 
January 2008, the Veteran reported anxiety and panic every 
morning.  An entry dated in April 2008 noted the Veteran 
sometimes stayed in bed all day.  He stopped going to his 
social club and his relationships were stressful.  He 
indicated that he was tired of living but afraid of dying.  

The evidence delineated above is at best conflicting 
regarding the severity of the Veteran's panic disorder.  
While the VA examiner felt the Veteran could go back to work 
in September 2006, in June 2007 the same VA examiner opined 
that the panic disorder rendered the Veteran unemployable and 
impaired his social functioning.  The GAF scores assigned in 
these two examination reports only differed by one point, 51 
in 2006 and 50 in 2007, but the one-point difference brought 
the disability from moderately disabling in 2006 to seriously 
disabling in 2007.  Both, however, show the Veteran remained 
unemployed, had limited social interactions, and endorsed 
symptoms to include passive suicidal ideation and morning 
panic attacks.  

Notably, when the 100 percent rating was first assigned, the 
VA examiner in October 2003 assigned a GAF score of 50 
indicative of serious symptoms, the same as he did in 2007.   
Additionally, VA examiners and treatment providers from 2003 
to 2007 have found the Veteran to be well oriented.  His 
thought process has been repeatedly logical and goal 
directed.  He has always maintained his personal hygiene and 
has variously endorsed passive suicidal ideation, to include 
most recently in 2009.  In fact, based on a review of the 
evidence from 2003 to the present, there has been little 
change in the Veteran's panic disorder.  Also, as a matter of 
history, it is noteworthy that total occupational impairment 
was determined to be due to service-connected panic disorder, 
as well as the co-morbid diagnoses of alcohol dependence and 
personality disorder.  Records from the Social Security 
Administration show the Veteran has been unemployed since 
November 2002, with no change currently.   

The preponderance of the evidence of record does not clearly 
support the conclusion that sustained improvement has been 
demonstrated.  Accordingly, the Veteran must be afforded all 
reasonable doubt and the Board finds that the disability 
rating reduction effectuated by the rating decision in 
January 2008 was not proper and the 100 percent evaluation 
for panic disorder must be restored.  38 C.F.R. §§  3.102, 
3.344; Schafrath, 1 Vet. App. at 595.  

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  


The Board is satisfied that all necessary development has 
been properly undertaken.  The Board is confident in this 
assessment because the evidence as presently constituted is 
sufficient in establishing a full grant of benefit sought on 
appeal by the Veteran.  Therefore, any outstanding 
development not already conducted by VA is without prejudice; 
hence, any deficiencies in the duties to notify and to assist 
constitute harmless error.


ORDER

Restoration of the 100 percent rating for the service-
connected panic disorder is granted from April 1, 2008, 
subject to the governing regulations pertaining to the 
payment of money benefits.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


